Judgment was entered in the Supreme Court,,March 8th 1875,
Per Curiam.
The title of the plaintiff vested in pursuance of a sale and confirmation of the Orphans’ Court, under proceedings in partition. No attempt was made to impeach the sale for fraud; and the decree remains unappealed from and unreversed. It is obvious, therefore, that the entire title was fully vested in the purchaser at the Orphans’ Court sale. The purchaser procured an order of the court to enable him to use his own share of the proceeds of sale, and the shares of three others for whom he was attorney in fact, ás he set forth in his petition, in payment of the purchase-money. It is claimed that this made him a trustee of the title for these three heirs, on the grotmd that he falsely represented himself to be their agent and attorney. The deed was made to him in 1853, by the trustee, appointed by the court. There are two conclusive answers to this claim. In the first place the court *334having considered his petition and made the order which has never been appealed from, or vacated or reviewed, the fact must be taken to be true, certainly without evidence to disprove it, that he was empowered to receive the money. Sixteen years had elapsed from the time of the decree until this suit was brought, and no steps had been taken in the Orphans’ Court to vacate or review its order. Clearly therefore every presumption was in favor of the authority of the purchaser to retain these shares. But if it were even conceded that he had no authority and that his petition falsely represented his right to receive the money; at best, if any trust could arise, it would be a trust implied from the payment of so much of the purchase-money with the funds of these three heirs, and this would bring the case within the limitation in the 6th section of the Act of 22d April 1856. No trust ex maleficio arose, for the title vested by a lawful and valid sale under the Orphans’ Court decree, and the injury to these three heirs was simply in the use of their money to pay for the title.
Judgment affirmed.